DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 07/28/2022 have been acknowledged.
Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 07/28/2022, with respect to objections to FIG. 6 have been fully considered and are persuasive. The objections to FIG. 6 in the non-final rejection of 01/28/2022 have been withdrawn. 
Applicant’s arguments, see Remarks page 7-8, filed 07/28/2022, with respect to rejection of the claims 9-16 under 35 U.S.C. 101 have been fully considered and are persuasive. The examiner acknowledges that the method of measuring a coaptation height of a heart valve across a coaptation surface by a computer or a control elements represents a practical application of the device. The rejection of the claims 9-16 under 35 U.S.C. 101 in the non-final rejection of 01/28/2022 have been withdrawn. 
Applicant’s arguments, see Remarks page 8-11, filed 07/28/2022, with respect to rejection of the claims under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered and are persuasive. The examiner appreciates the applicant further clarifying the coaptation height and the difference between the coaptation height and the distance between the coaptation point and the annulus as recited in the prior art reference of Pollack. 
Regarding claims 1, 9 and 17, the applicant argues that Pollack does not describe a device including a plurality of sensors configured to detect if a portion of a heart valve is in contact with the sensor and to assess the calve coaptation height as recited in the amended claims. The examiner respectfully notes that Pollack includes a plurality of sensors, the examiner acknowledges that these sensors are not configured to assess the valve coaptation height. Therefore, the rejections of claims 1, 9 and 17 have been withdrawn.
Regarding claims 2-8, 11-16 and 18-20, due to their dependence on claims 1, 9, and 17, respectively, these claims inherit the same reasoning provided therein. 
Therefore, the rejection of the claims 1-9 and 11-20 under 35 U.S.C. 102 and 35 U.S.C. 103, respectively, in the non-final rejection of 01/28/2022 have been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the amendment to claims 1, 9 and 17 to include “wherein the plurality of sensors is configured to assess the valve coaptation height”. The examiner acknowledges that the prior art references both alone and in combination do not teach this limitation. Furthermore, an updated search was conducted in which no prior art references were found to teach the amended limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793